Citation Nr: 0930999	
Decision Date: 08/19/09    Archive Date: 08/27/09

DOCKET NO.  06-17 730A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a lumbar spine disorder, to include lumbar 
spondylolisthesis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel





INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active military service from June 1946 to 
August 1946.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.


FINDINGS OF FACT


1.	A September 1946 rating decision denied the Veteran's 
claim of entitlement to service connection for a lumbar 
spine disorder.  The Veteran was notified of his appellate 
rights, but did not file a notice of disagreement within 
one year of the rating decision.

2.	Evidence received since the September 1946 rating decision 
is cumulative of the evidence of record at the time of the 
September 1946 denial and does not relate to an 
unestablished fact necessary to substantiate the claim nor 
does it raise a reasonable possibility of substantiating 
the Veteran's claim of service connection.


CONCLUSIONS OF LAW

1.	The September 1946 rating decision which denied the 
Veteran's claim of entitlement to service connection for a 
lumbar spine disorder is final.  38 U.S.C.A. § 7105(c) 
(West 2002).

2.	Evidence received since the September 1946 rating decision 
in connection with Veteran's claim of entitlement to 
service connection for a lumbar spine disorder is not new 
and material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that in order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a 
special type of evidence - evidence that is both new and 
material.  The terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA 
claimants.  Because these requirements define particular 
types of evidence, when providing the notice required by the 
VCAA it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that 
must be presented.  This notice obligation does not modify 
the requirement that VA must provide a claimant notice of 
what is required to substantiate each element of a service- 
connection claim.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  In other words, VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish his or her 
entitlement to the underlying claim for the benefit sought.

After careful review of the record, the Board finds that VA 
provided the Veteran with all necessary and proper VCAA 
notice.  In this regard, April and July 2005, November 2006 
and February 2007 VCAA letters notified the Veteran of the 
evidence and information necessary to establish entitlement 
to his underlying claim to service connection for a lumbar 
spine disorder.  These letters also provided appropriate 
notice regarding what constitutes new and material evidence 
and specifically informed him what evidence and information 
was necessary to reopen his claim.  This letter also advised 
the Veteran of the types of evidence VA would assist him in 
obtaining as well as his own responsibilities with regard to 
identifying relevant evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 
370 (2002).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess, supra, which held that 
VCAA notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  The November 2006 letter 
provided such notice.

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the Veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The Board also finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The Veteran's service treatment records 
are associated with the claims folder, as well as all VA and 
private treatment records identified by the Veteran.  The 
Veteran has not identified any additional relevant, 
outstanding records that need to be obtained before deciding 
his claim.

Analysis

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§ 7105(c), and the claim may only be reopened through the 
receipt of 'new and material' evidence.  If new and material 
evidence is presented or secured with respect to a claim that 
has been disallowed, VA must reopen the claim and review its 
former disposition.  38 U.S.C.A. § 5108.  See Hodge v. West, 
155 F.3d 1356, 1362 (Fed. Cir. 1998).

The Veteran's request to reopen his claim was received in 
September 2005, and the regulation applicable to his appeal 
provides that new and material evidence means existing 
evidence that by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a) 
(2008).  New and material evidence can be neither cumulative 
nor redundant of the evidence of record at the time of the 
last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  Id.

The credibility of the evidence is presumed in determining 
whether new and material evidence has been submitted.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

In a September 1946 rating decision, the Veteran's claim of 
service connection for a lumbar spine disorder was denied on 
the basis that the Veteran's disorder pre-existed his active 
service and was not aggravated by such service.  The Veteran 
was notified of his appellate rights, but did not initiate an 
appeal of the decision; therefore, the RO's September 1946 
decision is final.  38 U.S.C.A. § 7105.

The Veteran's Congressman submitted a statement in January 
2005, which was accepted by the RO as an application to 
reopen the Veteran's claim of service connection.  In this 
correspondence, as well as in subsequent statements by the 
Veteran, it is asserted that he had fully recovered from a 
back injury prior to service, and his current disability is 
related to an in-service injury.

Evidence received prior to the September 1946 rating decision 
included the Veteran's service treatment records.  According 
to the September 1946 rating decision, the RO denied the 
Veteran's claim for service connection because the evidence 
of record, to include service treatment records, indicated 
the Veteran's lumbar spine disorder pre-existed the Veteran's 
active service and failed to establish an increase in 
severity of the lumber spine disorder during service.

New evidence received since the September 1946 RO rating 
decision includes statements from the Veteran, VA treatment 
records and Social Security Administration (SSA) disability 
records.  The evidence submitted by the Veteran indicates he 
continues to suffer from a lumbar spine disorder, diagnosed 
as lumbar spondylolisthesis, and currently receives treatment 
for the disorder, but does not include competent medical 
evidence to establish that either (a) a lumbar spine disorder 
did not preexist active service, or (b) that the pre-existing 
lumbar spine disorder was aggravated during service.  Thus, 
the Board concludes that newly received evidence is 
cumulative of the record prior to the September 1946 rating 
decision with respect to the issue of service connection for 
a lumbar spine disorder, and does not raise a reasonable 
possibility of substantiating the Veteran's claim.

As such, the evidence submitted by the Veteran since the 
September 1946 RO denial does not constitute new and material 
evidence, and the appeal must be denied.  38 C.F.R. § 3.156.


ORDER

New and material evidence sufficient to reopen a claim of 
entitlement to service connection for a lumbar spine 
disorder, to include lumbar spondylolisthesis, has not been 
submitted; the appeal is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


